DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 

Status/Election/Restrictions
Claims 1-5, 7, 14, 15, 17, 18, 20 and 24-32 are pending. Claims 1-5, 7 and 24-32 are withdrawn from further consideration as being directed to nonelected species. Claims 6, 8-13, 16, 19 and 21-23 are canceled. Accordingly, Claims 14, 15, 17, 18 and 20 are under examination.
Applicant elected with traverse Group 1 as the invention and Example 4 in the reply filed on 1/29/2019.  
The elected formulation in Example 4 requires the following:
(1)    about 0.68 g of timolol maleate powder;
(2)    about 0.225 g of brimonidine tartarate powder;
(3)    about 0.005 g of latanoprost;
(4)    about 2.23 g of dorzolamide hydrochloride powder;
(5)    about 0.354 g of granular sodium chloride;
(6)    about 0.15 g of granular sodium citrate;
(7)    about 50.0 mL of Polysorbate 80®;
(8)    about 100.0 mL of Pluronic L64®; and
(9)    about 100.0 mL of sterile water (suitable for injections grade).
Example 4 has an adjusted pH range of 5-7.

Priority
This application claims the benefit of priority under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 62/434,942, filed December 15, 2016.

Information Disclosure Statement
No Information Disclosure Statement(s) was filed.

Claim Rejections - 35 USC § 112
New Matter
New rejection, necessitated by amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 has been amended to recite a pH range from 5.6-6.0. Applicant states that the pH limitation range is supported by instant paragraph 0060 (reproduced below):
“[0060] Sodium chloride, timolol maleate, brimonidine tartarate, latanoprost, and dorzolamide hydrochloride, all in the quantities indicated above, may be combined, mixed without 80% of the water and thoroughly stirred until the solids are completely dissolved, followed by adding citric acid and further stirring. The pH of the solution can then be adjusted to between about 5.6 and 6.6 by adding sodium hydroxide dropwise. “
See specification 0060. Emphasis added.
However, the claimed range is not recited in the specification. While paragraph 0060 teaches a pH range between about 5.6-6.6, it does not teach a pH of 6.0 in the referenced paragraph or anywhere else in the specification. Therefore, the new pH range introduces new matter.

Claim Rejections - 35 USC § 103
Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A.	Claims 14, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald Horn (US 2014/0378391) in view of Tornero Montano et al. (US 2009/0048261 A1).

Claimed Invention 
Claim 14 encompasses a method for treating or mitigating glaucoma, the method comprising administering a homogenous pharmaceutical composition consisting of 
a) Brimonidine, 
b) Dorzolamide, 
c) Timolol, 
optionally latanoprost, and 
d) poloxamer, 
e) Carboxymethylcellulose (CMC), NaCl, or BAK, 
and 
f) water;
wherein the pH is between about 5.6-6.0.

Prior art
Horn teaches ophthalmic formulations for delivery of lipophilic drugs. See title. Formulations are useful for treating glaucoma and contain nonionic surfactants including combinations of poloxamers and polysorbates. See 0022-0027; 0034. Timolol, Brimonidine, Dorzolamide and Latanoprost are all examples of a lipophilic drugs that the formulation is suitable for. See 0015, 0051; claim 7. They are delivered as ophthalmic solutions, i.e., homogenous composition, into the eyes. See 0132. Horn teaches compositions contain poloxamers and Tweens including TWEEN 80, i.e., polysorbate 80 or polyoxyethylene (20) sorbitan monooleate. See 0034, 058, 0129. The compositions additionally may contain water. See 0132. Preferably, the pH of the provided compositions is within a range of 4.0 to 8.0, and more preferably from 5.5 to 6.5. See 0133.
Horn exemplifies the following composition: 
Active agent (dexmedetomide)
Carboxymethylcellulose (CMC)
Poloxamer
NaCl
BAK
See Horn, 0044.
While Horn teaches ophthalmic solutions suitable for vehicles for lipophilic actives including Timolol, Brimonidine, Dorzolamide and Latanoprost, Horn does not exemplify 1) a combination of Timolol, Brimonidine, and Dorzolamide and optionally Latanoprost in the ophthalmic solutions or 2) its use for treating glaucoma.
However, the combination of Timolol, Brimonidine, and Dorzolamide was already known for being used in ophthalmic solutions for the effective treatment of glaucoma. For example, Tornero Montano teaches the treatment of open angle glaucoma/ocular hypertension by administering a solution formulation comprising 2.0% dorzolamide, 0.5% timolol and 0.2% brimonidine. See Figure 1, 0036, 0047-0049, 0052, Claims 1-5. The combination formulation provides a more convenient regimen for providing multiple medications. The decrease in the amount of products and installments may increase the degree of fulfillment and reduce the dilution effect of two different drops applied immediately one after another, consequently increasing the control over intraocular pressure, and also reducing the risk brought upon by chronic use of preservative-containing multidose ophthalmic solutions. See 0031. Compositions containing latanoprost were also shown to reduce intraocular pressure in patients with open angle glaucoma. See 0014.
Accordingly, one of ordinary skill in the art would have found the invention, at the time it was filed, to be prima facie obvious over the teachings of Horn and Tornero Montano because the skilled artisan would have recognized the vehicle formulations disclosed by Horn, including those exemplified, as suitable formulations for delivery of lipophilic drugs such as dorzolamide, timolol and brimonidine. This is because Horn teaches suitable vehicles for ophthalmic formulations containing active drugs and lists Timolol, Brimonidine, Dorzolamide and Latanoprost while Tornero Montano teaches the specific combination product of 2.0% dorzolamide, 0.5% timolol and 0.2% brimonidine as useful for treating glaucoma or intraocular hypertension and such combination of drugs provides convenience. 
For Claim 15 wherein the composition is administered in the form of topical eye drops.  Horn teaches eye drops. See 0012, 079, 0147, 0156. Horn teaches drops for the eye. See Tornero Montano, 0049.

Claim 18 requires the glaucoma to be open angle glaucoma. Tornero Montano teaches that the active agents, timolol, brimonidine, dorzolamide and latanoprost treat open angle glaucoma. See 0014.

Claim 20 is drawn to a non-ionic polyoxyethlene-polyoxypropylene block copolymer is poly(ethylene glycol)-block-poly(propylene glycol)-block-poly(ethylene glycol) which encompasses poloxamers.  Horn teaches compositions contain poloxamers and Tweens including TWEEN 80.
 
Response to arguments and declaration filed 07/11/2022
Applicant argues that Horn teaches that increased pH should be used for composition containing brimonidine and disclose that the pH should be alkaline instead of the acidic pH levels claimed. This is not persuasive because Horn teaches that the pH of the composition can be adjusted to optimize lipophilicity of the active ingredients. See 0115. While a “more alkaline” pH is the more optimal pH for brimonidine, the preferred pH for the formulations of the invention are in the range of 5.5-6.5. See 0133. The term “more alkaline” does not necessarily require a pH above 7. It is a relative term only suggesting the preferred pH value is higher than, i.e., “more alkaline than”, another pH value. Given that the preferred pH for the formulations of the invention is in the range of 5.5-6.5, suggesting that the brimonidine lipophilicity can be optimized at a more alkaline pH would still suggest the pH value within the preferred ranges disclosed.  Additionally, the formulation suggested by the prior art does not only comprise brimonidine as the active but also comprise Timolol, Dorzolamide and Latanoprost. Thus, the artisan would understand that the pH can be adjusted within the disclosed range to optimize the combination of actives present in the composition for comfort and stability (see 0119). Horn teaches that the pH is adjusted within a range to obtain a Log “D” value for the drug of between the range of 0.75-3.08. Therefore, Horn clearly teaches that the pH of compositions of the invention is adjusted within a range to optimize comfort, stability, Log “D” and lipophilicity.

Applicant also argues that the pH of the ophthalmic compositions is critical for maintaining a homogenous composition. Applicant submitted a declaration to show brimonidine solubility is increased when the pH of the composition is decreased. However, this was already known by those skilled in the art. For example, in 2010, Bhagav et al. (attached) showed that the solubility of brimonidine was dependent on pH. Bhagav performed solubility studies of brimonidine at pH ranges from 4 to 8:

    PNG
    media_image1.png
    400
    733
    media_image1.png
    Greyscale

See p. 117.
The study showed that brimonidine was more soluble at more acidic pH levels. Therefore, the fact that brimonidine is more soluble at lower pH values than at higher pH values was already known by others and, therefore, not unexpected.
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 


B.	 Claims 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald Horn (US 20140378391) in view of Tornero Montano et al. (US 20090048261) as applied to Claims 14, 15, 18 and 20 in view Januleviciene et al. (“A comparison of the effects of dorzolamide/timolol fixed combination versus latanoprost on intraocular pressure and pulsatile ocular blood flow in primary open-angle glaucoma patients.” Act Ophthalmol Scand. 2004;82:730-737).
	
Claimed Invention
For Claim 17, the concentration is about 0.15 mass % brimonidine, about 2.0 mass % dorzolamide, about 0.5 mass % timolol, and about 0.005 % mass latanoprost in the composition is about 0.005 mass %.  

Prior art
The disclosures for Horn and Tornero Montano are outlined above. However, the combination of Horn and Tornero Montano does not explicitly teach latanoprost at 0.005% is added to a composition with timolol, brimonidine and dorzolamide. As outlined above, both references teach timolol, brimonidine and dorzolamide and latanoprost are useful in ophthalmic formulations. Tornero Montano further teaches 0.2 % brimonidine, 2.0 % dorzolamide, 0.5 % timolol and further cites Januleviciene to reference that latanoprost is useful for treating open angle glaucoma. Januleviciene discloses the claimed concentration of 0.005% latanoprost provides therapeutic benefit for treatment of open angle glaucoma. See Januleviciene, abstract.

Given that Tornero Montano teaches that the combination of multiple glaucoma-treating drugs in a single formulation would provide convenience of administration, one of ordinary skill in the art would have found it obvious to combine effective amounts of latanoprost at a concentration of 0.005% to the 0.2 % brimonidine, 2.0 % dorzolamide, 0.5 % timolol-containing composition suggested by Horn and Tornero Montano. The artisan would have further reasonably expected at least an additive effect on treatment of glaucoma with the combination of latanoprost of Januleviciene with timolol/brimonidine/dorzolamide of Tornero Montano. Additionally, one of ordinary skill in the art would have found it obvious to combine drugs known for treating the same condition separately (i.e., brimonidine/dorzolamide/timolol together and latanoprost alone) to form a new composition containing these drugs for treating the same condition. The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention.

Response to arguments and declaration
Applicant’s arguments against this rejection were made together with the rejection above. Therefore, for the reasons given above, the arguments are not persuasive.   

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRIS E SIMMONS/            Examiner, Art Unit 1629        

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629